          Case 1:19-cv-00932-KBJ Document 19 Filed 01/08/20 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                                    )
   CENTER FOR BIOLOGICAL DIVERSITY, )
                                    )
               Plaintiff,           )
                                    )
               v.                   ) Civil Action No. 19-932 (KBJ)
                                    ) ADMINISTRATIVELY CLOSED
   U.S. FISH AND WILDLIFE SERVICE,  )
                                    )
               Defendant.           )
                                    )

                                   JOINT STATUS REPORT

       As previously reported, the parties have informally resolved the substantive issues in this

Freedom of Information Act (“FOIA”) case and are discussing attorney’s fees. By minute order

dated December 26, 2019, the Court administratively closed the case and ordered the parties to

file a joint status report by January 9, 2020, containing a proposed briefing schedule should one

be necessary at that point.

       The parties continue to discuss the fee issue and are hopeful of resolving the matter

informally, but holiday absences have impeded the agency’s ability to respond to plaintiff’s most

recent proposal. Consequently, to permit talks to continue, the parties propose that they file a

status report and proposed briefing schedule by February 6, 2020, if they are unable to reach

agreement by then. A proposed order is attached.
         Case 1:19-cv-00932-KBJ Document 19 Filed 01/08/20 Page 2 of 3



Dated: January 8, 2020              Respectfully submitted,


                              By:   ___s/ Hannah Connor_____________
                                    Hannah M.M. Connor (D.C. Bar No. 1014143)
                                    Center for Biological Diversity
                                    P.O. Box 2155
                                    St. Petersburg, FL 33731
                                    (202) 681-1676
                                    hconnor@biologicaldiversity.org

                                    Margaret E. Townsend (D.C. Bar No. OR0008)
                                    Center for Biological Diversity
                                    P.O. Box 11374
                                    Portland, OR 97211-0374
                                    (971) 717-6409
                                    mtownsend@biologicaldiversity.org

                                    Attorneys for Plaintiff

                                    JESSIE K. LIU, D.C. Bar No. 472845
                                    United States Attorney

                                    DANIEL F. VAN HORN, D.C. Bar No. 924092
                                    Chief, Civil Division

                              By:    /s/ Damon Taaffe
                                    DAMON TAAFFE, D.C. Bar No. 483874
                                    Assistant United States Attorney
                                    555 Fourth Street, N.W.
                                    Washington, D.C. 20530
                                    (202) 252-2544
                                    damon.taaffe@usdoj.gov

                                    Attorneys for defendant




                                       2
         Case 1:19-cv-00932-KBJ Document 19 Filed 01/08/20 Page 3 of 3



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                    )
   CENTER FOR BIOLOGICAL DIVERSITY, )
                                    )
               Plaintiff,           )
                                    )
               v.                   ) Civil Action No. 19-932 (KBJ)
                                    ) ADMINISTRATIVELY CLOSED
   U.S. FISH AND WILDLIFE SERVICE,  )
                                    )
               Defendant.           )
                                    )

                                    [PROPOSED] ORDER

       The parties shall file another status report and briefing schedule by February 6, 2020, if

they have not resolved the case informally by then.

       SO ORDERED



____________________________                                 __________________________
Date                                                         Kentanji B. Jackson
                                                             United States District Judge




                                                3
